DETAILED ACTION
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cha et al (Cha, US 20170294479 A1).
Regarding claim 1, Cha shows a light-emitting diode (LED) unit for a display (FIG. 3A-3C), comprising: a plurality of pixels (LED module 100) each including: a first light emitting cell (emitting cell C1 in FIG. 3C), a second light emitting cell (emitting cell C2 in FIG. 3C), and a third light emitting cell (emitting cell C3 in FIG. 3C), each of the first, second, and third light emitting cells including a first conductivity type semiconductor layer ( first type semiconductor layer 113 in FIG. 3), an active layer ( active layer 115), and a second conductivity type semiconductor layer (second conductive semiconductor layer 117); a first wavelength converter (wavelength converter layer 151-153 in FIG. 2C and [0045])  configured to convert a wavelength of light emitted from the first light emitting cell ([0045]); and a second wavelength converter configured to convert a wavelength of light emitted from the second light emitting cell ([0045]), wherein the first, second, and third light emitting cells of each pixel share the first conductivity type semiconductor layer (see FIG. 1 with respect to FIG. 2 and FIG. 3a-3C and [0007]).  
Regarding claim 2, Cha shows a light-emitting diode (LED) unit for a display (FIG. 3A-3C), further comprising pads (pads 143a-c and [0074])) electrically connected to the first, second, and third light emitting cells to independently drive the first, second, and third light emitting cells ( cells C1-C3).  
Regarding claim 3, Cha shows a light-emitting diode (LED) unit for a display (FIG. 3A-3C), further comprising wherein the first, second, and third light emitting cells  (cells C1-C3) are configured to be driven in a passive matrix or active matrix manner (see FIG. 1 with respect to FIGs. 3a-3C [0046]).  
Regarding claim 4, Cha shows a light-emitting diode (LED) unit for a display (FIG. 3A-3C), further comprising, wherein:  the first, second, and third light emitting cells are configured to emit blue light; the first wavelength converter is configured to convert blue light into red light; and the second wavelength converter is configured to convert blue light into green light ([0046]). 
Regarding claim 5, Cha shows a light-emitting diode (LED) unit for a display (FIG. 3A-3C), further comprising, configured to convert a wavelength of light emitted from the third light emitting cell to a shorter wavelength than that converted by the first or second wavelength converter, wherein the first, second, and third light emitting cells are configured to emit ultraviolet light ([0046]+). 
Regarding claim 6, Cha shows a light-emitting diode (LED) unit for a display (FIG. 3A-3C), further comprising, the first wavelength converter is configured to convert ultraviolet light into red light; the second wavelength converter is configured to convert ultraviolet light into green light; and the third wavelength converter is configured to convert ultraviolet light into blue light ([0046]+). 
Regarding claim 7, Cha shows a light-emitting diode (LED) unit for a display (FIG. 3A-3C), further comprising a light blocking layer disposed between the wavelength converters ([0051]).
Regarding claim 8, Cha shows a light-emitting diode (LED) unit for a display (FIG. 3A-3C), further comprising ohmic reflection layer disposed the second conductivity type semiconductor layers of the first, second, and third light emitting cells, respectively ([0098]).  
Regarding claim 9, Cha shows a light-emitting diode (LED) unit for a display (FIG. 3A-3C), further comprising a lower insulation layer disposed ([0098]) between the light emitting cells to prevent light interference between the light emitting cells.  
Regarding claim 10, Cha shows a light-emitting diode (LED) unit for a display (FIG. 3A-3C), further comprising wherein the lower insulation layer comprises a distributed Bragg reflector ([0098] +).  
Regarding claim 11, Cha shows a light-emitting diode (LED) unit for a display (FIG. 3A-3C), further comprising wherein the pads include: at least one common pad commonly electrically connected to the shared first conductivity type semiconductor layer; and individual pads electrically connected to the second conductivity type semiconductor layers of the first, second, and third light emitting cells, respectively (see FIG. 1 with respect to FIG. 3a-3C and [0112]).  
Regarding claim 12, Cha shows a light-emitting diode (LED) unit for a display (FIG. 3A-3C), further comprising a support member covering side surfaces of the pads, the support member including a thermosetting or thermoplastic resin ([0045]).  
Regarding claim 13, Cha shows a light-emitting diode (LED) unit for a display (FIG. 3A-3C), further comprising wherein at least two pixels share the same first conductivity type semiconductor layer (see FIGs. 3a-3C and [0045]+).  
Regarding claim 14, Cha shows a light-emitting diode (LED) unit for a display (FIG. 3A-3C), further comprising wherein the pixels are arranged in a matrix form in the LED unit (see FIGs. 3a-3C and [0045]+).  
Regarding claim 15, Cha shows a light-emitting diode (LED) unit for a display (FIG. 3A-3C), further comprising wherein four pixels are arranged in the LED unit (see FIGs. 3a-3C and [0045]+).  
Regarding claim 16, Cha shows a light-emitting diode (LED) unit for a display (FIG. 3A-3C), comprising: a plurality of pixels each including: a first light emitting cell, a second light emitting cell, and a third light emitting cell ( cells C1-C3), each of the first, second, and third light emitting cells including a first conductivity type semiconductor layer ( first semiconductor layer 113), an active layer ( active layer 115), and a second conductivity type semiconductor layer ( second semiconductor layer 117); and a multi-layer laminated film including: a first layer including a first wavelength converter ( converter 151-153) configured to convert a wavelength of light emitted from the first light emitting cell; and a second layer disposed on the first layer and including a second wavelength converter configured to convert a wavelength of light emitted from the second light emitting cell (see FIG. 3A-3C and [0045]+).  
Regarding claim 17, Cha shows a light-emitting diode (LED) unit for a display (FIG. 3A-3C), comprising wherein the multi-layer laminated film further includes a third layer disposed on the second layer and including a third wavelength converter configured to convert a wavelength of light emitted from the third light emitting cell (see FIG. 3A-3C and [0045]+).  
Regarding claim 18, Cha shows a light-emitting diode (LED) unit for a display (FIG. 3A-3C), comprising wherein the first, second, and third wavelength converters do not overlap each other (see FIG. 3A-3C and [0045]+).  
Regarding claim 19, Cha shows a light-emitting diode (LED) unit for a display (FIG. 3A-3C), comprising wherein each of the first, second, and third layers comprises a transparent resin ([0043]+).  
Regarding claim 20, Cha shows a light-emitting diode (LED) unit for a display (FIG. 3A-3C), comprising wherein the first, second, and third light emitting cells are configured to emit ultraviolet light (0046]+).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415. The examiner can normally be reached M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIAS ULLAH/Primary Examiner, Art Unit 2893